TRIAL COURT OFFICIAL'S
         REQUEST FOR EXTENSION OF TIME TO FILE RECORD
                                                                                            FILED IN
                                                                                     12th COURT OF APPEALS
                                                                                          TYLER, TEXAS
Court of Appeals No. (If known):     12 - 15             -       00228              -12/14/2015
                                                                                        CR 6:12:13 AM
                                                                                            PAM ESTES
Trial    Court     Style:        The     State     of           Texas     VS     James CarltonClerk Cox, III


Trial Court & County:        Trinity County                             Trial Court No.:      258th District Court


Date Trial Clerk's Record Originally Due:

Date Court Reporter's/Recorder's Record Originally Due:                  12/9/2015

Anticipated Number of Pages of Record:              Volumes 1 and Volumes 2, 150 pages

I am responsible for preparing a record in this appeal but I am unable to file the record by the original due
date for the following reason/s: (Check all that apply - attach additional pages if necessary.)


        to the best of my knowledge, the Appellant has made no claim of indigence and has failed to either
        pay the required fee or to make arrangements to pay the fee for preparing the record.
       my duties listed below preclude working on this record:             I have the following appellate criminal
records to work on, all filed before this appeal:
 09-15-00145-CR              11323   Christopher S. Harden
 09-15-00277-CR              23943   Daniel Lamar Rogers
 09-15-00278-CR              23414   Clifton Leon Munday, Jr.
 09-15-00270-CR              23679   Clifton Leon Munday, Jr.
 12-15-00209-CR               9947   Kulwant Gill
 09-15-00316-CR              21199   Troy Jamarcus Garner
 09-15-00317-CR              23184   Troy Jamarcus Garner




        Other. (Explain.):


I anticipate this record will be completed and forwarded to the 12th Court of Appeals by 2/9/2016                ,
and I hereby request an additional        60            days within which to prepare it. TEX. R. APP. P. 37.3.
In compliance with TEX. R. APP. P. 9.5(e), I certify that a copy of this notice has been served on counsel for
all parties to the trial Court's judgment or order being appealed. I further certify by my signature below that
the information contained in this notice is true and within my personal knowledge.

  12/10/2015

Date                                                        Signature

 s/s Krista Strouse
Office Phone Number               936-334-6273              Printed Name

krista.strouse@co.polk..tx.us
E-mail Address (if available)                               Official Title Official Reporter, 258th District Court
Trial Clerk's/Court Reporter's Request for Ext/12th CA-CsL/Tyler/12-3-97/Rev.5-3-2001
TEXAS RULE OF APPELLATE PROCEDURE 9.5(e) reads:

        Certificate requirements. A certificate of service must be signed by the person who made the service
        and must state:

        (1) the date and manner of service;
        (2) the name and addresses of each person served; and
        (3) if the person served is a party's attorney, the name of the party represented by that attorney.


The following parties have been served with a copy of this document:
(Information may be either printed or typed.)

Lead Counsel for APPELLANT(S):                              Lead Counsel for APPELLEE(S):



Name:                                                       Name:

Address:                                                    Address:



Phone no.:                                                  Phone no.:

Attorney for:                                               Attorney for:




Lead Counsel for APPELLANT(S):                              Lead Counsel for APPELLEE(S):

Name:                                                       Name:

Address:                                                    Address:
Phone no.:                     Phone no.:

Attorney for:                  Attorney for:



Additional      information,                   if   any: